Citation Nr: 1728967	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) claimed as secondary to the thoracic spine disability.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1983 to June 1986 and from February 2002 to September 2002.  He also had a period of active duty for training in August 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In August 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  In March 2016, the Veteran requested another hearing but withdrew the request in December 2016.  

This case was remanded by the Board in May 2014 for further development.  At that time, the Board also remanded the issue of entitlement to service connection for PTSD.  In a November 2015 rating decision, the Veteran's claim for service connection for PTSD was granted.  He was assigned an evaluation of 70 percent disabling, effective September 25, 2015.  In March 2016, the Veteran expressed disagreement with the effective date assigned for the grant of service connection for PTSD.  In a March 2016 rating, the Veteran was granted an effective date of June 8, 2009.  As the benefit sought on appeal has been granted and there is no dispute on this matter before the Board, the Board no longer has jurisdiction over this issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A thoracic spine disability was not manifest in service, arthritis was not compensably disabling within a year of separation from active duty, and it is not otherwise attributable to any period of service.

2.  An acquired psychiatric disability other than posttraumatic stress disorder was not manifest in service and is not otherwise attributable to active service and/or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection fora thoracic spine disability are not met.  v38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disability other than posttraumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The Veteran appeals the denial of service connection for a thoracic spine disability.  He contends that his thoracic spine disability is related to an injury he suffered in August 2001 during a period of active duty for training.  During his August 2012 hearing, the Veteran testified that while in basic training in 2001 he slipped and fell and hit his back on a Bradley Fighting Vehicle (Bradley).  He said the barrel came down on him and he hit his back on the front of the Bradley.  He explained that the
insurance information from the Providence Yakima Medical Center used diagnostic
codes to indicate that he was treated for a crush injury to the spine.  He also claims that he has an acquired psychiatric disability other than PTSD that is secondary to his thoracic spine disability.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In the February 2001 enlistment examination, the Veteran denied a history of recurrent back pain or any injury.  Clinical examination revealed normal spine, other musculoskeletal.  National Guard records show that while on ACDUTRA in August 2001 the Veteran was treated for back pain.  The service treatment record shows that the Veteran reported pain to his mid-back for two days. The pain was described as dull with constant pressure across both sides of his mid back.  He was seen at the troop medical clinic and diagnosed with a back strain.  He denied any significant event causing injury and stated that pain increased with rotation.  He reported a similar episode seven years ago that was treated by a chiropractor.  Objectively, the Veteran was found ambulating with difficulty.  He was positive for edema to the right lower back and had pain on palpation to the bilateral mid back.  The examination was negative for any obvious trauma/deformities/edema/bleeding and there were no neurological deficits.  The assessment was listed as "r/o pinched nerves, mid-back spasms."  

The August 2001 record from the Providence Yakima Medical Center indicated that
the Veteran reported mid-back pain and that side motion made it worse.  He reported that he thought he overdid it and went to Yakima to do a three week course.  He wanted to get back to finish his training.  He had mid-back pain just below the shoulder blades.  The reassessment indicated that his back hurt for two days after exercising a lot.  The impression was "acute mid-back strain."  

An emergency service summary from the Providence Yakima Medical Center noted that the Veteran's chief complaint was mid-back pain.  The history of the present illness was that the Veteran was on military duty at the firing center.  He was doing a lot of calisthenics two days ago and started to experience discomfort in his mid-back and had pain and tightness that persisted.  He had no troubles with his back before and did not have any trouble voiding or stooling.  He had no other medical problems.  On examination, the neck moved well and the shoulders moved well. There was tenderness in the spine from T3 to T12 and the muscles were tight from about T3 down through L4/5.  The assessment was listed as acute mid-back strain.

In the August 2001 Statement of Medical Examination and Duty Status it was determined that the Veteran's injury was in the line of duty, a temporary disability and likely to result in a claim against the government for future medical care.  It was believed that there was an aggravation of a preexisting condition as the Veteran reported that the same thing happened about seven years prior.  

Back flare ups were documented in November 2001.  It was noted that it was unlikely that the injury would result in permanent disability.  It was also noted that the Veteran was not suffering from a disease or injury preexisting the accident.  In the November 2001 Statement of Medical Examination and Duty Status the Veteran reported back pain while performing his duties.  The Veteran's injury was considered a temporary disability and not likely to result in a claim against the government for future medical care.

He had a follow up examination in December 2001.  During the August 2002 National Guard examination, the Veteran denied recurrent back pain or any back problems.  Clinical examination at that time disclosed normal findings for the spine, other musculoskeletal.  

Post treatment records shows that in September 2003, the Veteran was involved in a motor vehicle accident in which his car rolled over and he was ejected from the vehicle.  In November 2003, it was noted that the Veteran's September 2003 accident was his first major injury.  

In March 2005, an assessment was given of progressive limb symptoms likely secondary to atrophic myelopathy.  It was noted to be of unclear etiology but it looked like it had been present for years to the examiner.  The examiner further stated that certainly the accident did not cause atrophy.  The examiner, however, suspected that the Veteran was born with it.

In a March 2006 treatment record Dr. K noted the review of the MRI of the spine revealed that the Veteran had some deformation of the spinal cord in the upper thoracic region possibly due to an arachnoid cyst.  He suspected that the Veteran may have had an old cord injury or spinal injury which has led to scarring and formation of some form of a cyst.

A March 2006 record of Dr. P noted that in October the Veteran had an MRI which revealed some T2 signal change at the T1-2 level which was consistent with thoracic myelomalacia likely due to his motor vehicle accident trauma.  It was noted that shortly thereafter the Veteran began having difficulties with walking and progressive pain throughout his body.

In treatment notes from Dr. G in March and April 2007, the Veteran was shown to have pain in his middle back and debilitating symptoms that included weakness in his arms and legs and pain down the arms and legs.  It was noted that this started in 2001 while injured during active duty for training when a weapons system fell on top of the Veteran crushing him, and the thoracic spine and his left shoulder.  It was also detailed in his history that subsequently he had a bad motor vehicle accident with an ejection and a collapsed lung in 2003.  Over the past two years, the examiner noted that the Veteran had gradually gone from being able to walk his dog to now spending most of his time in a wheelchair and in constant pain.  Dr. G found that he had a T-1 compression fracture which was likely old from injury back in 2001.  

During the July 2007 VA examination, the examiner explained that the Veteran was seen once in 2001 for back pain "the same as he had seven years prior" and the Veteran was also in a serious motor vehicle accident in April 2003.  The examiner listed an assessment of chronic pain syndrome (of which back pain was a component).  The examiner opined that after reviewing the claims file and the medical literature, it was less likely as not that the Veteran's chronic back pain was related to or caused by his one episode of low back pain during service.  The medical records were silent for subsequent back pain "until 2003" when he was involved in a motor vehicle accident he stated.  The examiner also noted that the type of strain the Veteran experienced during service was not significant enough to cause progressive symptoms and/or chronic pain syndrome that he developed subsequent to his motor vehicle accident.  Therefore, the examiner found no causal relationship between the two.  

As the July 2007 VA examiner failed to discuss the medical records which indicated back pain in November 2001 and December 2001 after the Veteran's initial injury in August 2001, another opinion was requested.  An impression is given of T1, T2, T3 and T4 crush injury in October 2007.  A subjective history was given of an injury in service with a Bradley falling on him in August 2001 injuring his back and his left shoulder.  Since that time, it was noted that he has progressively had difficulty with mobility coming to the point that in 2004 he became wheelchair bound and has been so since.  
In May 2010, Dr. J reviewed the Veteran's file and noted that he had ongoing problems with back pain in 2001 while in military.  

A May 2014 evaluation by Dr. T and P.A. B.R., described the Veteran's history of remote trauma back in 2001 when he was in the military as wel1 as history of a motor vehicle accident in Montana in 2003.  It was noted that there was some 
uncertainty expressed over what caused the Veteran's thoracic arachnoid cyst and subsequent myelopathy.  Dr. T did not feel that any of the findings of the Veteran's upper thoracic arachnoid cyst and subsequent myelopathy were due to his trauma back in 2003 as review of the films from back at that time showed a very consistent similar looking picture from what was seen in 2009 and onward.  It was noted that the Veteran had become progressively myelopathlc since he first consulted on the Veteran through the VA.  Whether this was due to prior trauma or trauma exacerbated his underlying cord compression/resultant myelopathy before 2003 is difficult to ascertain he found, but certainly it does not appear consistent with the injuries that the Veteran suffered from a motor vehicle accident in 2003 as there are no signs of cervical spine trauma seen on the MRI.

The August 2014 VA examiner was unable to provide a medical opinion regarding the nature and etiology of the Veteran's thoracic spine disability and how his diagnoses are etiologically related to active military service, as he expressed that he did not have the level of expertise in this area to render an opinion.  

After an in-person examination as well as an extensive review of the medical records, however, in March 2015 the VA examiner opined that the Veteran's thoracic spine condition was less likely than not (less than 50 percent likely) as a result of the injury he suffered in military service.  The VA examiner noted that the opinions of the neurosurgeons that have evaluated the Veteran as well as his imaging suggest that the thoracic cord myelomalacia and arachnoid cyst are less likely than not as a result of his military injury and more likely a congenital anomaly or as a result of his motor vehicle accident in 2003.  As a result of the expert opinion noted above, he found that the Veteran's arachnoid cyst is more likely than not (greater than 50 percent likely) as a result of a congenital anomaly and less likely than not (less than 50 percent likely) as a result of the injury suffered in 2001.

In April 2015, Dr. T stated that he was unsure if the Veteran's arachnoid cyst was congenital but he suspected that it could be.  He noted that in July 2008 he stated that he did not think that the Veteran's injury was service related.  With regard to his prior July 2008 statement, he said that the spinal arachnoid cyst is the cause of the Veteran's quadriparesis and there is no other etiology he can find that would account for all of the Veteran's difficulties. 

Dr. T noted that Dr. K pontificates in the Mayo Clinic notes that he suspects
that the Veteran may have an old cord injury or spinal injury which led to scarring and formation of some form of cyst.  It is known that with inflammation a person can have the development of scarring he stated which can form "arachnoid cysts.". According to Dr. T, he suppose trauma could be the etiology of this he simply was not sure how to ascribe a percentage for the probability of this being from the
injury or not.  He supposed, however, that since there is no other history or event documented it could be greater than a 50 percent chance that the trauma of the Bradley gun barrel falling on the Veteran is the proximate cause for an injury in the thoracic spine (not the thoracic spinal cord, the thoracic spine) that then
subsequently leads to a formation of an arachnoid cyst.

He found that there is degenerative disc disease of the cervical and thoracic spine which is totally incidental and irrelevant to the Veteran's current condition.  None of those findings he stated appear traumatic to him but they seem to be standard degenerative changes that a normal man would have over time.  The Veteran does have myelomalacia and spinal cord injury from compression from the arachnoid cyst.

In another VA review in January  2016, the VA examiner found that it was unknown if the Veteran had a thoracic spine disability that was at least as likely as not (50 percent or greater probability) incurred in or caused by back pain/spams during service.  He noted that the Veteran appears to have had back problems prior to service and had a severe car accident in 2003.  There are many comments about the upper back, and some comments about the lower back he stated.  The VA examiner noted that the medical records were reviewed, to include comments from the Veteran's neurosurgeon.  He found, however, that it was unusual that his neurosurgeon does not discuss the severe auto accident that occurred in 2003 in his recent support of service connection along with comments about the arachnoid cyst.  The VA examiner found that there are too many conflicting comments concerning the sequences of events concerning the origin of the Veteran's thoracic spine issue and the arachnoid cyst.  Therefore, he determined the answer is that it is unknown how this relates to service.

The VA examiner further found that it was difficult to state whether the Veteran's thoracic pains were truly aggravated beyond natural progression during service as the Veteran's back issues are longstanding and complicating and quite complex.  He said that trying to unravel the prior to service entry, the limited entries in service, and then the tremendous event he had in 2003 is very difficult to separate out.  He, therefore, found that any comments about a true aggravation would be speculative, at best.

In his final comments, he expressed that there is a tremendous amount of conflicting
information, before, during, and after service, and that comments go back and forth
concerning the etiologies of these issues.  Even the Veteran's neurosurgeon cannot state the exact cause of the thoracic arachnoid cyst origin he stated, and makes mention of him not being convinced the above issues were due to service.  According to the VA examiner, answering the current contentions would be
resorting to complete speculation, as there is an overwhelming amount of
conflicting information and putting focus solely on the Bradley gun incident, without mentioning the prior to service entry and the severe motor vehicular accident in 2003 would be injecting bias into any determinations.

Here, the record contains positive and negative evidence addressing the relationship between the Veteran's thoracic spine disability and his period of service.  The Board finds, however, that the more probative evidence is against a finding that the Veteran's current thoracic spine disability is attributable to service or any incident therein.   

While the Veteran more recently reports that he slipped and fell and injured his back when the barrel of a gun fell on him causing a crush injury to his spine, the service treatment records indicate that he had pain in his back after performing calisthenics in August 2001.  Significantly, at that time, the Veteran denied any significant event causing injury.  The Veteran's more recent recollections are not consistent with statements he made during service and during examination in August 2002.  In resolving these inconsistencies, the Board places greater probative weight to the Veteran's description of symptoms and medical history provided in service as they are more contemporaneous in time to the events in question.  In addition to the temporal closeness of the in-service statements, the Board finds that the Veteran's statements made during examinations in service bear a greater indicia of reliability as they were made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board observes that the Veteran did not report a "crush" injury to his spine in August 2001 despite his current recollections.  Rather, he reported that his back pain was from overdoing it while exercising.  Examination during this time specifically found that there was no obvious trauma/deformities/edema/bleeding and the Veteran denied any significant event causing injury.  Furthermore, when examined a year later in August 2002, the Veteran denied a history of recurrent back pain or any back problems.  Clinical examination of the spine was also normal at that time.  

The Board has considered the positive opinions of Dr. G and Dr. T which conclude that the Veteran's current disability is likely related to the injury in service in which a weapon fell on him in 2001.  The Board, however, places significantly reduced probative value to these opinion as they are not based on an accurate factual predicate as determined by the Board - as discussed above, the recollections of the Veteran of events several decades prior is not deemed reliable and the in service lay and medical history documented in the service treatment records is deemed more reliable.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis has reduced probative value).

The Board also observes that Dr. T has rendered conflicting opinions on this matter as he first found in 2008 that the Veteran's disability was not service related but in 2014 he supposed that it could be greater than a 50 percent chance that the in service incident is the proximate cause for an injury to the thoracic spinal cord ultimately resulting in the formation of an arachnoic cyst.  In addition to his conflicting opinions, the Board notes that he did not mention the Veteran's 2003 motor vehicle accident in his favorable 2014 opinion.  As the Veteran's 2003 accident has been cited by some examiners as the cause of his current thoracic spine problems, the failure to mention this event demonstrates that Dr. T did not take into account the Veteran's entire medical history in reaching his conclusion.  

Lastly, in regards to Dr. T's 2014 opinion, the Board finds that it speculative at best as he uses the words "suppose" and "could be. "  A speculative medical opinion as to causation cannot establish a medical nexus to service.  McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006); see also 38 C.F.R. § 3.102 (2008) (Board may not award benefits when the award would be based upon pure speculation.); see also Bloom v. West, 12 Vet.App. 185 (1999) (use of "could have" in medical opinion is speculative).  For the reasons outlined above, the Board has placed significantly reduced probative value on the opinions of Dr. T.  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  In light of the above, the Board finds that the opinion of the March 2015 VA examiner is more persuasive than the opinions of Dr. G and Dr. T.  The March 2015 VA examiner addressed the Veteran's contentions and based the opinion on a review of the claims folder to include the in service and post service manifestations.  The opinion is consistent with the historical record, including the in service clinical findings and the Veteran's own reported history denying back problems in August 2002.  

The Board also points out that there are medical opinions in the record which have attributed the Veteran's current thoracic spine disability solely to his post service 2003 motor vehicle accident.  To the extent that treatment records note that the Veteran may have had atrophy of the spine that predated his motor vehicle accident 2003, the Board notes that these notations do not specifically indicate an in service occurrence.  Furthermore, to the extent, that the 2010 treatment record indicates that the Veteran had ongoing problems with back pain in 2001 while in service, the Board acknowledges the in service treatment for back pain in August 2001 and November 2001, and the follow up examination in December 2001.  The Board finds, however, that a chronic disability resulting therefrom is not shown by the record.  

Lastly, the Board notes that there is some reference in the record which finds that the Veteran's thoracic spine disability is likely congenital.  To the extent that his disability is considered a congenital defect, the Board notes that there is simply no competent, probative evidence that such defect was aggravated beyond its natural progression by service, to include through superimposed disease or injury.  Rather, the service treatment records and lay statements of record during service show that the in service complaints of back pain were acute and resolved prior to separation as evidenced by the August 2002 clinical examination and the Veteran's report of history at that time.  

In making this decision, the Board notes that the appellant is competent to report back problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his thoracic spine disability to include thoracic myelomalacia and degenerative changes of the spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the service treatment records and 2015 VA examiner opinion evidence is far more probative and persuasive as to the etiology of the appellant's disability than the opinions of Dr. T and Dr. G and lay statements of record.  

In sum, the Board finds that the in service report of history, the examination findings of no obvious trauma/deformities/edema/bleeding during service, the August 2002 denial of recurrent back pain or any back problems and the normal clinical examination of the spine in August 2002, in conjunction with the opinion of the March 2015 VA examiner demonstrate that the Veteran's thoracic spine disability did not manifest during his period of service.  The most probative evidence of record is against a showing that the Veteran's disability is related to service or any incident therein.  Although the Veteran was treated for back pain during his period of service, any in-service symptomatology is shown by persuasive medical evidence to have been acute and to have resolved prior to separation.  A chronic thoracic spine disability resulting therefrom is not shown by the record.  Accordingly, the claim is denied.  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, the Board also finds against this claim as the evidence establishes the Veteran's acquired psychiatric disability other than PTSD is not directly related to his service.  

Service treatment records are negative for any diagnoses, complaints, or treatment for an acquired psychiatric disability.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disability to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion or asserted such a relationship.  Rather, the record shows that the Veteran's depression has been related to his quadriplegia which occurred after surgery to his thoracic spine.  Accordingly, service connection on a direct basis is denied. 

To the extent that the Veteran argues that his disability is secondary to his thoracic spine disability, the Board notes that service connection has been denied for a thoracic spine disability.  Accordingly, the claim of entitlement to service connection under this theory of entitlement is meritless and must also be denied.

Accordingly, the claims are denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a thoracic spine disability is denied.  

Entitlement to service connection for an acquired psychiatric disability other than PTSD claimed as secondary to the thoracic spine disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


